Citation Nr: 9930700	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-35 706	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Evaluation of a right knee injury with traumatic arthritis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1961 to September 1964.  

This appeal arises from a July 1995 rating action of the 
Philadelphia, Pennsylvania, regional office (RO).  In that 
decision, the RO granted service connection for residuals of 
a right knee injury and assigned a noncompensable evaluation 
effective from February 28, 1995.  

By a March 1997 rating action, the RO redefined the veteran's 
service-connected disability as residuals of a right knee 
injury with traumatic arthritis and granted a 10 percent 
evaluation for this disorder, effective from February 28, 
1995.  Subsequently, in July 1998, the Board of Veterans' 
Appeals (Board) remanded the veteran's claim to the RO for 
further evidentiary development.  (Previously, the Board 
characterized the claim as entitlement to an increased 
rating.  However, because the appeal was from an original 
award, it is best described as evaluation of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).)  


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by limitation of flexion to 90 degrees and a six-
inch, well-healed nontender scar on the anterior and medial 
aspect of the knee.  There is no swelling, redness, 
tenderness, easy fatigability, incoordination, quadriceps 
atrophy, weakened movement, or additional loss of motion due 
to repetitive motion.  


CONCLUSION OF LAW

A disability rating greater than 10 percent for residuals of 
a right knee injury with traumatic arthritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.14; 4.40; 4.59; 4.71a, Codes 5003, 5010, 5257, 5260, 
5261; and 4.118, Codes 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

According to the veteran's service medical records, a July 
1962 examination noted that the veteran had internal 
derangement of his right knee.  The veteran complained of 
frequent swelling of his right knee, with "pain and 
collapse" when he walked a long distance.  Thereafter, in 
January 1963, the veteran was treated for internal 
derangement of his right knee with periodic effusions with an 
ace wrap and instructed not to engage in prolonged standing 
or walking.  He was also referred to the orthopedic clinic 
where he complained of recurrent effusions, loose migrating 
joint body, and one episode of locking "years ago," and 
where an examination demonstrated joint effusion of the right 
knee, normal range of motion, and no chondromalacia.  The 
veteran was instructed to return in one week.  Approximately 
one week later, in February 1963, x-rays of the veteran's 
right knee were requested.  

A notation dated two weeks later in February 1963 indicates 
that the veteran had advanced chondromalacia of his right 
patella.  A record of a May 1963 treatment session notes that 
the veteran had some crepitus over his patella on movement.  
An impression of chondromalacia of the patella was given, and 
the veteran was instructed to return in two weeks and not to 
engage in strenuous activity.  Approximately one-and-a-half 
months later, in June 1963, the veteran reported that, while 
playing football two years earlier, he noticed effusion of 
his knee.  He denied a history of an injury but described 
experiencing 10 to 15 episodes of effusion, which always 
subsided spontaneously.  Additionally, the veteran reported 
that, about six months earlier, he developed a "catching" 
in his knee.  X-rays taken of the veteran's right knee showed 
a mid-line epiphyseal round lucent "defect" along the 
anterior aspect of the intercondylar groove of the distal 
right femur as well as minimal peripheral "condensation" or 
"margination," but no significant sclerosis.  

The veteran was hospitalized for two months between July and 
September 1963.  During that time, he reported that, while 
running when playing football in 1961, he fell and twisted 
his right knee.  The swelling and pain in this knee subsided 
in approximately two to three weeks.  He also stated that in 
December 1962 he re-injured his knee, experienced swelling in 
the joint, and was given a diagnosis of a lytic lesion.  The 
veteran also described a "catching" sensation in his right 
knee, with "momentary inability to straighten the joint" 
but without swelling, since April 1963.  X-rays taken of the 
veteran's right knee showed a lucency in the anterior central 
portion of the distal epiphysis of the femur.  During the 
hospitalization, the veteran underwent an arthrotomy of his 
right knee with removal of loose bodies, a biopsy of the area 
of osteochondritis dissecans, and a drilling of the base of 
the lesion (of the femur).  The postoperative course was 
completely uneventful and, upon discharge, the veteran was 
lifting thirty pounds of weight "through a full range of 
motion without pain or effusion."  Osteochondritis dissecans 
of the right knee and loose bodies in the right knee joint 
secondary to the osteochondritis dissecans were diagnosed.  

In October 1963, approximately one month after discharge from 
hospitalization, the veteran was asymptomatic.  Although he 
had lost some strength, he was able to run without pain.  
Examination demonstrated atrophy and fairly good quadriceps 
power.  X-rays revealed that the healing process was 
continuing but that a faint line could still be seen.  The 
veteran was instructed to return in one month.  In November 
1963, the veteran reported that he had not been doing any 
physical activity and was experiencing some weakness in his 
leg.  X-rays showed the "healing to be continuing" as well 
as a radiolucent defect in the distal femur and a small loose 
body (a small calcific density in the region of the posterior 
portion of the joint located just above the intercondyloid 
eminence).  The veteran was instructed to return in two 
months.  

A January 1964 treatment session demonstrated some weakness 
and atrophy of the right thigh muscles.  At a treatment 
session at the orthopedic clinic one week later, the veteran 
was found to have loose body symptoms with catching and a 
mass in the lateral joint line.  X-rays taken of the 
veteran's right knee showed an unchanged benign cystic lesion 
of the distal femur as well as a suspect loose body in the 
right knee.  The veteran was hospitalized for two months 
between February and April 1964 during which time he 
underwent an arthrotomy of his right knee with removal of a 
loose body.  Physical examination showed a well-healed scar 
over the medial aspect of the right knee, some atrophy of the 
right thigh and calf, marked quadriceps weakness, and 
tenderness over the posteromedial joint.  The veteran's 
post-operative course was uneventful, and he was able to lift 
25 pounds.  The diagnoses of osteochondritis dissecans of the 
right knee as well as a loose body in the right knee joint 
secondary to the osteochondritis dissecans were made.  The 
veteran was placed on profile for two months.  

At the separation examination which was conducted in July 
1964, the veteran reported that he had a "trick" right knee 
and that he had undergone surgery on this joint.  The 
separation evaluation demonstrated that the veteran's lower 
extremities were normal.  

The veteran was discharged from active military duty in 
September 1964.  A February 1995 examination of the veteran's 
right knee demonstrated a medial scar, no effusion, and full 
range of motion (flexion and extension).  Chronic right knee 
pain was assessed.  X-rays taken of the veteran's right knee 
showed joint mice (from osteochondromatosis) and minimal 
degenerative joint disease.  

At a VA orthopedic examination conducted in June 1995, the 
veteran complained of pain and aching in his right knee.  He 
also reported that kneeling, walking up and down stairs, 
attempting to run, as well as damp and cold weather 
aggravated his right knee.  Examination of the veteran's 
right knee demonstrated the presence of a seven-inch 
nontender (to palpation) incisional scar around the medial 
aspect of the joint, crepitation within the soft tissue 
around the joint, flexion from zero to 140 degrees, extension 
to zero degrees, no undue laxity of the ligaments of the 
joint, and a patella which was freely movable.  Additionally, 
the examiner noted that passive rotary movement of the right 
knee caused discomfort.  The X-rays taken of the veteran's 
right knee in February 1995 were considered.  The examiner 
then diagnosed residuals of an injury to the right knee, 
post-operative residuals of an arthrotomy of the right knee, 
right knee strain, scar of the right knee, and traumatic and 
degenerative arthritis of the right knee.  

After reviewing this evidence, the RO, in a July 1995 rating 
action, granted service connection for residuals of a right 
knee injury and assigned a noncompensable evaluation for this 
disability, effective from February 28, 1995.  According to 
the rating decision, the RO, in assigning the noncompensable 
evaluation, considered the nature of traumatic arthritis 
(under Diagnostic Code 5010) as well as the extent of any 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257.  Following notification of this decision, the 
veteran perfected a timely appeal with respect to the claim 
of entitlement to an increased rating for the 
service-connected residuals of a right knee injury.  Because 
the veteran has appealed from an initial award, consideration 
will be given as to whether a rating greater than 10 percent 
for the service-connected right knee disability was warranted 
for any period of time during the pendency of his claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

At a February 1997 VA joints examination, the veteran 
complained of right knee pain which has been "getting 
progressively worse over the years."  The veteran also 
reported that prolonged standing, walking, climbing stairs, 
as well as cold and damp weather worsen his knee pain.  The 
veteran stated that his knee "gives out only on random 
occasions, infrequently."  The veteran also described 
"clicks" and "catch[ing]" "every once in a while," 
occasional swelling after over exertion, easy fatigability, 
and weakness on some days.  The veteran denied having a 
history of incoordination.  Physical examination of the 
veteran's right knee demonstrated a six-inch medial patellar 
scar which was well-healed and nontender, decreased patellar 
motion (extension of zero degrees and flexion of 
100 degrees), and no evidence of ligamentous laxity.  

The examiner diagnosed post-operative internal derangement of 
the right knee and traumatic arthritis of the right knee with 
mild decreased range of motion and with no evidence of 
ligamentous laxity.  According to the examination report, the 
veteran experienced occasional periods of weakness and easy 
fatigability (based on the veteran's own reports), but the 
examination showed no evidence of incoordination, laxity, or 
instability.  Additionally, when the veteran experienced 
flare-ups of his right knee disability (particularly in cold 
weather), there was a marked decrease in the range of motion 
of this joint, and he was unable to walk for a couple of 
hours at a time when his knee "catches or locks."  X-rays 
taken of the veteran's right knee showed synovial 
chondromatosis, multiple loose bodies, and no significant 
degenerative type changes.  

Based on this additional evidence, the RO, in a March 1997 
rating action, redefined the veteran's service-connected 
right knee disability as including residuals of a right knee 
injury with traumatic arthritis and assigned a 10 percent 
evaluation for this disorder, effective from February 28, 
1995.  According to the rating decision, the RO granted the 
compensable evaluation pursuant to Diagnostic Code 5010 
(i.e., impairment resulting from traumatic arthritis).  

According to applicable diagnostic rating codes, arthritis 
due to trauma, which is substantiated by x-ray findings, is 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010 (1999).  Degenerative arthritis, which is 
established by x-ray findings, is rated on the basis of 
limitation of motion of the specific joint(s) involved.  
38 C.F.R. § 4.71a, Code 5003 (1999).  Noncompensable 
limitation of motion due to arthritis warrants a 10 percent 
rating for each major joint affected thereby.  Diagnostic 
Code 5003.  

According to the specific diagnostic codes regarding 
limitation of motion of the knee, evidence that flexion of 
the leg is limited to 45 degrees warrants the assignment of a 
10 percent disability rating.  Evidence that flexion of the 
leg is limited to 30 degrees will result in the assignment of 
a 20 percent disability evaluation, and evidence that flexion 
of the leg is limited to 15 degrees warrants the assignment 
of a 30 percent disability rating.  38 C.F.R. § 4.71a, 
Code 5260 (1999).  Furthermore, evidence that extension of 
the leg is limited to 10 degrees will result in the 
assignment 10 percent disability evaluation.  Evidence that 
extension of the leg is limited to 15 degrees warrants the 
assignment of a 20 percent disability rating.  Evidence that 
extension of the leg is limited to 20 degrees will result in 
the assignment of a 30 percent disability evaluation.  
Evidence that extension of the leg is limited to 30 degrees 
warrants the assignment of a 40 percent disability 
evaluation.  Evidence that extension of the leg is limited to 
45 degrees will result in the assignment of a 50 percent 
disability rating.  38 C.F.R. § 4.71a, Code 5261 (1999).  

Furthermore, Diagnostic Code 5257 addresses impairment of the 
knee involving recurrent subluxation or lateral instability.  
According to this code, evidence of slight recurrent 
subluxation or lateral instability warrants the assignment of 
a 10 percent disability evaluation.  Evidence of moderate 
recurrent subluxation or lateral instability will result in 
the assignment of a 20 percent disability rating.  Evidence 
of severe recurrent subluxation or lateral instability 
warrants the assignment of a 30 percent disability 
evaluation.  38 C.F.R. § 4.71a, Code 5257 (1997).  See also 
VAOPGCPREC 23-97 (July 1, 1997) (arthritis and instability of 
the knee may be rated separately under diagnostic Codes 5003 
and 5257).  

Throughout the current appeal, the veteran has asserted that 
a disability rating greater than 10 percent is warranted for 
the service-connected residuals of his right knee injury with 
traumatic arthritis .  Specifically, the veteran has 
described pain in his right knee as well as "great 
difficulty" in flexing the joint.  

A person who did not identify his professional title wrote on 
a VA memorandum in November 1997 that the veteran has a 
diagnosis of degenerative arthritis of his right knee and 
that he also has two loose bodies in his knee which need to 
be surgically removed.  According to this document, the 
veteran was to be scheduled for surgery at his earliest 
convenience.  

Pursuant to the Board's July 1998 remand, the veteran was 
afforded a VA joints examination in January 1999.  At that 
time, he complained of increasing pain and stiffness in his 
right knee joint which causes him to be unable to bend this 
joint completely.  The veteran also reported that walking, 
"climbing" stairs, and cold or damp weather worsen his 
symptoms.  Additionally, the veteran explained that his knee 
"catches" once in a while which requires him to stand still 
until he can ease the knee "back into place."  

Physical examination of the veteran's right knee demonstrated 
no swelling, no redness, no tenderness, no evidence of laxity 
or instability, no evidence of easy fatigability, no 
incoordination, no additional loss of motion due to 
repetitive motion of the knee joint, and no evidence of 
quadriceps atrophy.  The examiner noted that the patella 
appeared to be normal.  Passive range of motion tests showed 
full extension at zero degrees and flexion from zero to 
90 degrees.  The examiner also noted the presence of a 
well-healed six-inch scar on the anterior and medial aspect 
of the knee joint.  The examiner provided the impression of 
traumatic arthritis of the right knee joint.  Although the 
examiner noted that this joint "is prone to flare-up and 
exacerbation," he also concluded that the examination 
indicated no evidence of easy fatigability or incoordination.  
X-rays taken of the veteran's right knee showed degenerative 
changes as well as multiple calcified loose bodies within the 
joint space.  

Based on a determination that the examiner who had conducted 
the January 1999 VA joints examination failed to discuss 
whether the veteran's right knee scar was tender or painful 
and did not express an opinion as to whether the veteran 
exhibited any increased loss of limitation of motion during 
flare-ups and exacerbations, the RO returned the veteran's 
case to the VA Medical Center in Philadelphia, Pennsylvania 
for clarification.  According to a May 1999 report, the 
examiner who had conducted the January 1999 VA joints 
evaluation explained that he had previously examined the 
veteran for an examination and that he had again reviewed the 
veteran's entire claims folder as well as the veteran's 
records.  

In the addendum, the examiner reiterated the complaints made 
by the veteran regarding his right knee and also explained 
that, as per the veteran, the exacerbations of his right knee 
condition occur approximately four to five times every month, 
especially during changes in the weather.  Additionally, the 
examiner noted the presence of a six-inch well-healed 
nontender and non-painful scar on the anterior medial aspect 
of the right knee joint.  It was noted that the veteran did 
not have instability, easy fatigability or incoordination (on 
repetitive motion), weakened movement, or additional loss of 
motion due to repetitive motion of the joint and that passive 
flexion was from zero to 90 degrees.  The examiner confirmed 
his previous impression of arthritis of the right knee joint 
and noted that he could not comment on the presence or 
absence of increased loss of motion during a flare-up or 
exacerbation because the veteran was not experiencing one at 
the time of the examination.  

The Board notes that the veteran has complained of pain and 
stiffness in his right knee; a "giv[ing] . . . out" of this 
joint on "random occasions, infrequently;" and 
"click[ing]" or "catch[ing]" of the joint "every once in 
a while."  Additionally, the veteran has reported that 
walking up and down stairs as well as cold and damp weather 
worsen his symptoms.  Significantly, however, despite 
confirmation (by radiographic evidence) of the presence of 
degenerative changes of the veteran's right knee, medical 
examination has demonstrated that he has full extension of 
this joint (at zero degrees) and flexion from zero to 
90 degrees.  Such ranges of motion of the veteran's right 
knee do not warrant an increased rating based upon impairment 
resulting from traumatic arthritis (which considers the 
limitation of flexion and extension of the joint).  See 
38 C.F.R. § 4.71a, Codes 5003, 5010, 5260, and 5261 (1999).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, 
38 C.F.R. § 4.40, this provision is qualified by specific 
rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Codes 5260 and 5261 contemplate 
limitation of motion of the knee (specifically limitation of 
flexion and extension of this joint).  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet.App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered by any examiner charged with evaluated the 
veteran's disability.  In other words, to assign an increased 
rating based on more severe limitation of flexion or 
extension of the veteran's service-connected right knee 
disability merely because the veteran has pain on use, 
however slight, would render the examiner's findings and 
conclusions unnecessary.  It does not appear that this is the 
result contemplated by the process mandated by DeLuca, and 
contemplated by regulation.  

Moreover, in the present case, there is no suggestion of 
severely disabling problems that have resulted in disuse.  
For example, the recent medical examinations have 
specifically demonstrated no swelling, redness, tenderness, 
easy fatigability, incoordination, quadriceps atrophy, 
weakened movement, or additional loss of motion due to 
repetitive motion of the knee joint.  In fact, the veteran's 
right patella has recently been found to be normal.  In this 
regard, the Board notes that the examiner who conducted the 
January 1999 VA joints examination expressed his opinion that 
the veteran's right knee condition "is prone to flare-up and 
exacerbation."  Additionally, this examiner noted in the May 
1999 addendum that the exacerbations of the veteran's right 
knee condition occur approximately four to five times every 
month, especially during changes in the weather.  However, 
the examiner was not able to assess the degree of functional 
loss experienced during these times.  

In the notice of disagreement which was received at the RO in 
August 1995 and in the substantive appeal which was received 
at the agency in the following month, the veteran asserted 
that doctors have suggested that he undergo surgery on his 
right knee.  Furthermore, in a November 1997 VA memorandum, a 
person who did not identify his professional title noted that 
the veteran, who has been diagnosed with degenerative 
arthritis of his right knee, also has two loose bodies in 
this joint which need to be surgically removed and that he 
would be scheduled for surgery at his earliest convenience.  
Importantly, however, when asked to provide information 
regarding recent private or VA treatment (including surgery) 
received for his right knee condition, the veteran responded 
(through his representative in October 1998) that he does not 
receive treatment either by the VA or by a private doctor.  

In view of the lack of medical evidence regarding inpatient 
or outpatient treatment of the veteran's service-connected 
right knee disability, the Board gives significant weight to 
the recent medical conclusions as to the extent of disability 
caused by the veteran's symptoms, including the recent 
medical findings of no swelling, redness, tenderness, easy 
fatigability, incoordination, quadriceps atrophy, weakened 
movement, or additional loss of motion due to repetitive 
motion of the veteran's right knee joint.  The Board, 
therefore, concludes that a higher rating for his 
service-connected right knee disability based upon any 
functional impairment he may experience in this joint due to 
pain on use cannot be awarded.  See 38 C.F.R. § 4.40 and 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

Additionally, although the veteran has reported that on 
"random occasions, infrequently," he experiences a 
"giv[ing] . . . out" of his right knee as well a 
"click[ing]" or "catch[ing]" of this joint "every once in 
a while," recent medical examinations have specifically 
demonstrated no evidence of laxity or instability of his 
right knee.  Without competent evidence of even slight 
recurrent subluxation or slight lateral instability, a 
separate compensable rating of 10 percent for the veteran's 
service-connected right knee disability cannot be awarded.  
See 38 C.F.R. § 4.71a, Code 5257 (1999).  See also VAOPGCPREC 
23-97 (July 1, 1997) (arthritis and instability of the knee 
may be rated separately under diagnostic Codes 5003 and 
5257).

Furthermore, as the Board has discussed, the recent medical 
evidence of record demonstrates the presence of a six-inch 
well-healed nontender scar on the anterior and medial aspect 
of the veteran's knee joint.  Consequently, a separate 
evaluation based upon evidence of a superficial and poorly 
nourished scar with repeated ulceration cannot be awarded.  
See 38 C.F.R. § 4.118, Code 7803 (1999) (requiring evidence 
of such symptomatology for a 10 percent rating).  
Additionally, a separate evaluation based upon evidence of a 
superficial, tender, and painful scar on objective 
demonstration cannot be assigned.  See 38 C.F.R. § 4.118, 
Code 7804 (1999) (requiring evidence of such symptomatology 
for a 10 percent rating).  Also, a separate evaluation based 
upon evidence of limitation of function of the part affected 
cannot be granted.  See 38 C.F.R. § 4.118, Code 7805 and 
§ 4.71a, Codes 5260 and 5261 (1999) (requiring evidence of 
such symptomatology for a 10 percent rating).  (In this 
regard, the Board notes that, even if the ranges of motion of 
the veteran's right knee met the requirements for a 
10 percent rating under Codes 5260 and 5261, a separate 
rating for his right knee scar under Code 7805 could not be 
awarded because, along with the current compensable rating 
for his service-connected right knee disability under 
Code 5010, he already receives compensation for impairment 
resulting from the limitation of motion of this joint.  See 
38 C.F.R. § 4.14 (1999). 

Consequently, the Board concludes that a complete and 
thorough review of the evidence indicates that a rating 
greater than 10 percent for the service-connected residuals 
of a right knee injury with traumatic arthritis is not 
warranted.  In addition, the Board concludes, for the reasons 
set out above, that a compensable rating for this 
service-connected disability is not warranted at any time 
during the pendency of this claim.  See Fenderson, supra.  


ORDER

A disability rating greater than 10 percent for residuals of 
a right knee injury with traumatic arthritis is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

